UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-KSB [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended June 30, 2007 OR [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transaction period from to Commission File Number: 0-25165 GREENE COUNTY BANCORP, INC. (Name of Small Business Issuer in its Charter) United States14-1809721 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 302 Main Street, Catskill, New York12414 (Address of Principal Executive Office) (Zip Code) (518) 943-2600 (Issuer’s Telephone Number including area code) Securities Registered Pursuant to Section 12(b) of the Act: Title of each className of exchange on which registered Common Stock, par value $0.10 per share
